Citation Nr: 0509053	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-34 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Decatur, 
Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) healthcare 
benefits.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in August 2001 by the 
Department of Veterans Affairs (VA) VA Medical Center (VAMC) 
in Decatur, Georgia, denying the appellant's August 2001 
application for VA healthcare benefits.

The dates and proper characterization of the appellant's 
service is a matter that has not been sufficiently documented 
in the claims file.  This is a matter pertinent to the 
appellant's appeal, and is addressed in the action paragraphs 
of this remand.

This appeal is REMANDED to the VAMC in Decatur, Georgia.  VA 
will notify the appellant if further action is required on 
his part. 


REMAND

The appellant seeks entitlement to VA health care benefits 
based on what he characterizes as four months of active duty 
in the United States Air Force Reserve and twenty-eight years 
of service in the Naval Reserves.  The only documentation of 
the appellant's service associated with the claims file is an 
incomplete photocopy of a DD Form 214 for an honorable period 
of service from March 26, 1964, to July 23, 1964, indicated 
to be "Active Duty," and further characterized as active 
duty training (non-prior service ready reservist).  For 
proper adjudication of this claim, all documentation and 
identification of the appellant's service should be obtained 
from the appellant, and his service should be verified 
through the service department.  Further, as the issue of 
entitlement to VA healthcare benefits may turn on the precise 
nature of the appellant's service and whether a disease or 
injury was incurred during a period of active duty for 
training, or an injury was incurred during a period of 
inactive duty for training, the appellant's service personnel 
and service medical records should be obtained and associated 
with the claims file.  

In this vein, the appellant is advised that entitlement to 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active duty 
for training, or for disability resulting from injury 
incurred in inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 1110, 1131.  When a disability is thus incurred, 
the period of service is considered active military, naval, 
or air service.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  
During the appellant's claim, 38 U.S.C.A. § 101(24) was 
amended by the Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No 106-419, to include within the 
definition of "active duty" periods of inactive duty for 
training during which individuals become disabled or die from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 C.F.R. § 3.6 was also amended to reflect this change.  66 
Fed. Reg. 184, pp. 48558- 48561 (September 21, 2001).  
Consequently, service connection may be warranted where an 
appellant experiences an acute myocardial infarction during a 
period of inactive duty for training.  See 38 C.F.R. 
§§ 3.6(a), 3.303.

Additional laws and regulations, pertaining to definitions of 
types of service as they apply to availability and 
eligibility for VA healthcare benefits, are set forth at 38 
C.F.R. Part 17, to include 38 C.F.R. §§  17.30. 17.31, 17.36 
and 17.37.  The appellant has not been advised of these 
provisions of the law.

Additionally, because this appeal may turn on issues 
including entitlement to service-connected compensation 
benefits, and further because information associated with the 
claims file indicates that the appellant has had trouble 
pursuing his claim over a period of years due to a lack of 
knowledge of the applicable laws and regulations and what the 
evidence must show to support his claim (see, for example, a 
September 25, 2003, internal VA e-mail associated with the 
claims file), the Board finds that the Veterans Claims 
Assistance Act of 2000 Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) is for 
application in this case.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Specific notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) should:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.    


In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The VAMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The VAMC's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The VAMC should 
provide the appellant written 
notification specific to his claim for 
entitlement VA healthcare benefits of the 
impact of the notification requirements 
on the claim.  The appellant should 
further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  The VAMC should obtain from the 
service department the appellant's 
Official Military Personnel File, service 
medical records, and verification of all 
periods of the appellant's service, to 
include periods of active duty, active 
duty for training, and inactive duty for 
training.  All information received from 
the service department should be 
associated with the claims file.

3.  Thereafter, the VAMC should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the VAMC 
should undertake it before further 
adjudication of the claim.

4.  The VAMC should readjudicate the 
issue of entitlement to VA healthcare 
benefits with consideration of all of the 
evidence added to the record since the 
Statement of the Case (SOC) issued in 
October 2003.

5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the VAMC should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the October 2003 SOC.  
The appellant should be advised of the 
specific laws and regulations pertaining 
to provision of VA healthcare benefits 
and how they apply to his claim.  See 
generally 38 C.F.R. Part 17, and more 
specifically 38 C.F.R. §§ 17.30, 17.31, 
17.36 and 17.37.  A reasonable period of 
time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the VAMC.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




